Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of claims in response/amendment submitted on 10/14/22 is acknowledged.  The traversal is on the ground(s) that since the applicant has included a limitation from the elected group II into groups I and II then all groups should be examined.  The examiner upon further analysis, currently includes group III into examination, however, with regard to group I was not found persuasive because Group I invention still would require a different search that that of other group inventions per initially restricted reasons and being classified in different subclasses. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
Upon review of the application disclosure (specification) citation of some prior art in the specification is not proper IDS, and thus the applicant is kindly asked to provide all pertinent prior art known for the applicant in an Information Disclosure Statement(s). 
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13 and 20 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s)  8-12 are rejected under 35 U.S.C. 102(a1) as anticipated by “Davis” et al., CN 1299251 A,.
	Regarding claim 8, Davis teaches a dental instrument assembly (see fig. 12 and/or 1, also all figures 1-20 and abstract), comprising: 
a dental instrument (i.e., 10) having at least one receptacle configured to receive a respective adapter interlock of a dental instrument adapter (clearly shown in at least figs. 1, 4, 6 with at least one receptacle being interlocked as shown in figs. 6-8 and see specification; and/or the receptacle shown in fig. 15 with interlocking mechanism, see specification),

    PNG
    media_image1.png
    241
    294
    media_image1.png
    Greyscale


wherein the dental instrument is a mouth piece (see specification, also abstract) having a first front flap, a second front flap, a first rear flap, and a second rear flap, wherein a front perimeter around an outer edge of the first front flap and an outer edge of the second front flap is less than a rear perimeter around an outer edge of the first rear flap and an outer edge of the second rear flap (clearly shown in at least figs. 1 and/or 12).    
9. (Original) The dental instrument assembly of claim 8, wherein an inner edge of the first front flap is connected with an inner edge of the second front flap via a core (clearly shown in al least fig. 2).  

    PNG
    media_image2.png
    503
    524
    media_image2.png
    Greyscale

       A front portion of Fig. 8/2

10. (Original) The dental instrument assembly of claim 9, wherein an inner edge of the first rear flap is connected with an inner edge of the second rear flap via the core (clearly shown in al least fig. 8 or 2 and see specification:
[FIG. 8 further shows a pumping end 180 of another embodiment of the end of the light guide fibre layer in the pumping end. In this embodiment, the suction head 180 by the transparent plastic of the transmission light. when opening the ring lamp 72, which will emit light through the pumping end 180 the main transmission and radiation out from its end. This embodiment simplifies the suction end 180 to reduce the cost]).    
11. (Original) The dental instrument assembly of claim 9, wherein the core is configured as a light pipe ([FIG. 8 further shows a pumping end 180 of another embodiment of the end of the light guide fibre layer in the pumping end. In this embodiment, the suction head 180 by the transparent plastic of the transmission light. when opening the ring lamp 72, which will emit light through the pumping end 180 the main transmission and radiation out from its end. This embodiment simplifies the suction end 180 to reduce the cost]).  
12. (Original) The dental instrument assembly of claim 8, wherein an outer edge of the first front flap and an outer edge of the second front flap includes a respective sidewall having a non-planar bottom (shown in at least fig. 1, at most outer edges the sid-walls are being round shaped).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 8-12,  are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Davis” et al., CN 1299251 A see provides translation in English.
 	Regarding claim 8, Davis teaches a dental instrument assembly (see fig. 12 and/or 1, also all figures 1-20 and abstract; see provides translation in English), comprising: 
a dental instrument (i.e., 10) having at least one receptacle configured to receive a respective adapter interlock of a dental instrument adapter (clearly shown in at least figs. 1, 4, 6 with at least one receptacle being interlocked as shown in figs. 6-8 and see specification; and/or the receptacle shown in fig. 15 with interlocking mechanism, see specification),

    PNG
    media_image1.png
    241
    294
    media_image1.png
    Greyscale


wherein the dental instrument is a mouth piece (see specification, also abstract) having a first front flap, a second front flap, a first rear flap, and a second rear flap, wherein a front perimeter around an outer edge of the first front flap and an outer edge of the second front flap is less than a rear perimeter around an outer edge of the first rear flap and an outer edge of the second rear flap (clearly shown in at least figs. 1 and/or 12).    
However, Davis does not explicitly state with regard to the shape of the dental instrument portions as “flap”.  Nonetheless, a “flap” is a broad term with multiple meanings in which a shape with some surfaces can be interpreted as being “flap”.  Secondly, such limitation is related to the shaped size of the instrument to form “flap” that would have been an obvious matter of shape design of the instrument and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


The statements advanced in rejection of claim 8, above, as to the applicability and disclosure of  Davis and the motivation are incorporated herein in rejection of the following claims as follows:
9. (Original) The dental instrument assembly of claim 8, wherein an inner edge of the first front flap is connected with an inner edge of the second front flap via a core (clearly shown in al least fig. 2).  

    PNG
    media_image2.png
    503
    524
    media_image2.png
    Greyscale

       A front portion of Fig. 8/2

10. (Original) The dental instrument assembly of claim 9, wherein an inner edge of the first rear flap is connected with an inner edge of the second rear flap via the core (clearly shown in al least fig. 8 or 2 and see specification:
[FIG. 8 further shows a pumping end 180 of another embodiment of the end of the light guide fibre layer in the pumping end. In this embodiment, the suction head 180 by the transparent plastic of the transmission light. when opening the ring lamp 72, which will emit light through the pumping end 180 the main transmission and radiation out from its end. This embodiment simplifies the suction end 180 to reduce the cost]).    
11. (Original) The dental instrument assembly of claim 9, wherein the core is configured as a light pipe ([FIG. 8 further shows a pumping end 180 of another embodiment of the end of the light guide fibre layer in the pumping end. In this embodiment, the suction head 180 by the transparent plastic of the transmission light. when opening the ring lamp 72, which will emit light through the pumping end 180 the main transmission and radiation out from its end. This embodiment simplifies the suction end 180 to reduce the cost]).  
12. (Original) The dental instrument assembly of claim 8, wherein an outer edge of the first front flap and an outer edge of the second front flap includes a respective sidewall having a non-planar bottom (shown in at least fig. 1, at most outer edges the sid-walls are being round shaped).  




Claim 14 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Davis” et al., CN 1299251 A, as applied to claims 1-13, above, and further in view of “Lutz” et al., US 10561310 B2.

    PNG
    media_image3.png
    412
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    329
    media_image4.png
    Greyscale


With regard to claim 14, Davis teaches all limitations that claim 14 depends on, however, does not teach  wherein the mouth piece includes an integral bite block.  Such conventional limitation is taught by Lutz with a bite block that is substantially similar to that of the applicant (see fig. 14-15) that is integrated to a mouth piece 13 and 14 having font/rear flaps (see figs. 23-24 and col. 10).. Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Davis’s mouth piece by integrating a bite block as taught by Lutz to provide convenience of the user to perform dental work. 
Claim 15-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Davis” et al., CN 1299251 A, as applied to claims 1-13, above, and further in view of “Lutz” et al., US 10561310 B2.

The statements advanced in rejection of claim 8 and 14, above, as to the applicability and disclosure of Davis as well as the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
Regarding claim 15, Davis teaches a dental instrument assembly (see figs. 1-20 and abstract), comprising: 
a dental instrument having at least one receptacle configured to receive a respective adapter interlock of a dental instrument adapter (clearly shown in at least figs. 1, 4, 6 with at least one receptacle being interlocked as shown in figs. 6-8 and see specification; and/or the receptacle shown in fig. 15 with interlocking mechanism, see specification),

    PNG
    media_image1.png
    241
    294
    media_image1.png
    Greyscale

wherein the dental instrument is a mouth piece having a first front flap, a second front flap, a first rear flap, and a second rear flap, wherein a front perimeter around an outer edge of the first front flap and an outer edge of the second front flap is less than a rear perimeter around an outer edge of the first rear flap and an outer edge of the second rear flap clearly shown in at least figs. 1 and/or 12).    
		However, Davis does not explicitly state with regard to the shape of the dental instrument portions as “flap” and does not teach an integral bite block.  Nonetheless, a “flap” is a broad term with multiple meanings in which a shape with some surfaces can be interpreted as being “flap”.  Secondly, such limitation is related to the shaped size of the instrument to form “flap” that would have been an obvious matter of shape design of the instrument and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Nonetheless. Lutz teaches a dental instrument with flap shaped portions that is integrated with a bite block 


    PNG
    media_image3.png
    412
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    329
    media_image4.png
    Greyscale

  a bite block that is substantially similar to that of the applicant (see fig. 14-15) that is integrated to a mouth piece 13 and 14 having font/rear flaps (see figs. 23-24 and col. 10).. Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Davis’s mouth piece by sizing its shape with “flap” shaped and by integrating a bite block as taught by Lutz to provide convenience of the user to perform dental work. 

    
16. The dental instrument assembly of claim 15, wherein the mouth piece includes at least one receptacle configured to receive at least one adapter interlock within the at least one receptacle when the mouth piece is operably encaged with the dental instrument adaptor (clearly shown in at least figs. 1, 4, 6 with at least one receptacle being interlocked as shown in figs. 6-8 and see specification; and/or the receptacle shown in fig. 15 with interlocking mechanism, see specification),
17. The dental instrument assembly of claim 15, wherein an inner edge of the first front flap is connected with an inner edge of the second front flap via a core clearly shown in al least fig. 8 or 2 and see specification:
[FIG. 8 further shows a pumping end 180 of another embodiment of the end of the light guide fibre layer in the pumping end. In this embodiment, the suction head 180 by the transparent plastic of the transmission light. when opening the ring lamp 72, which will emit light through the pumping end 180 the main transmission and radiation out from its end. This embodiment simplifies the suction end 180 to reduce the cost]).    

18. The dental instrument assembly of claim 17, wherein an inner edge of the first rear flap is connected with an inner edge of the second rear flap via the core clearly shown in al least fig. 8 or 2 and see specification:
[FIG. 8 further shows a pumping end 180 of another embodiment of the end of the light guide fibre layer in the pumping end. In this embodiment, the suction head 180 by the transparent plastic of the transmission light. when opening the ring lamp 72, which will emit light through the pumping end 180 the main transmission and radiation out from its end. This embodiment simplifies the suction end 180 to reduce the cost]).    
.  
19. The dental instrument assembly of claim 15, wherein an outer edge of the first front flap and an outer edge of the second front flap includes a respective sidewall having a non-planar bottom (shown in at least fig. 1, at most outer edges the sid-walls are being round shaped).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
CN 1299251 A
US 3636633 A
CA 2286230 A1
CA 2349301 C
US 10561310 B2
US 5634790 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2874